                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Paisley Park Enterprises, Inc., and Comerica             Case No. 17-cv-1212 (WMW/TNL)
Bank & Trust, N.A.,

                             Plaintiffs,
                                                   ORDER ADOPTING REPORT AND
          v.                                           RECOMMENDATION

George Ian Boxill et al.,

                             Defendants.


         This matter is before the Court on the June 28, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Tony L. Leung. (Dkt. 497.) No objections to

the R&R have been filed. In the absence of timely objections, this Court reviews an R&R

for clear error. See Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment

(“When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”); Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the

Court finds no clear error. Based on the R&R and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

         1.    The June 28, 2019 R&R, (Dkt. 497), is ADOPTED.

         2.    Defendant Sidebar Legal, PC and its sole owner, officer, and agent, Matthew

Wilson, are HELD IN CONTEMPT for failure to comply with the Court’s March 4, 2019

Order.
      3.     A warrant for the arrest of Matthew Wilson is hereby issued. The warrant is

STAYED until November 27, 2019, to permit Sidebar Legal and Matthew Wilson to purge

their contempt by complying with the March 4, 2019 Order.

      4.     Plaintiffs shall file a declaration on or before December 11, 2019, addressing

whether Sidebar Legal and Matthew Wilson have complied with the March 4, 2019 Order

within the required time period.

      5.     If Plaintiffs’ declaration indicates that Sidebar Legal, PC and Matthew

Wilson have not complied with the March 4, 2019 Order, the United States Marshals

Service shall execute the warrant for the arrest of Matthew Wilson.



Dated: August 29, 2019                                 s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
